DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Appl. Publ. No. 2005/0098090 to Hirota, et al. (hereinafter “Hirota”) or, alternatively, under 35 U.S.C. 103 as being unpatentable over Hirota in view of Japanese Patent Appl. No. JP 2013-112550 to Ito, et al. (hereinafter “Ito”). 
Regarding claim 1, Hirata teaches a method for producing a Group III nitride semiconductor (see, e.g., the Abstract, Figs. 1-4, and entire reference), the method comprising:
feeding a nitrogen-containing gas into a molten mixture of a Group III metal and a flux placed in a furnace, to thereby grow a Group III nitride semiconductor on a seed substrate (see, e.g., Figs. 1A-C and ¶¶[0029]-[0043] which teach that a nitrogen-containing gas (3) is fed into a melt (1) comprised of a Group III element such as Ga and a flux such as Na contained in a reaction vessel (21) located within an outer container (22) in order to grow a GaN crystal (4) on a substrate (2)), 
wherein at least an oxidation amount of Na, serving as the flux, is controlled outside the furnace, and the controlled Na is fed into the furnace (see, e.g., Figs. 1A-C and ¶¶[0029]-[0043] which teach that in a preferred embodiment Na is utilized as the catalyst for crystal growth by the flux method and is fed into the outer container (22); moreover, the Na catalyst necessarily has a predetermined concentration of oxygen impurities and, hence, the oxidation amount of the Na has been controlled outside of the furnace).  
Even if it is assumed arguendo that Hirata does not explicitly teach that an oxidation amount of Na is controlled outside the furnace, this would have been obvious in view of the teachings of Ito.  In Fig. 1 and ¶¶[0018]-[0050] as well as elsewhere throughout the entire reference Ito teaches a system and method for reducing and, hence, controlling the amount of oxygen present in Na in order to produce a Na catalyst having a higher purity for the growth of GaN by the flux method.  In one embodiment this is achieved by heating the Na catalyst to a temperature such as 100 to 300 °C where the Na itself melts, but the oxidized Na compounds do not melt and can be removed via one or more filters (5), (6), and/or (8) and/or by a cold trap (14).  Thus, a person of ordinary skill in the art would be motivated to utilize the Na supply device of Ito to purify and, hence, control an oxidation amount of the Na utilized as a catalyst for GaN growth by the flux method of Hirata in order to produce a higher quality and more uniform GaN crystal.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  

Claim Rejections - 35 USC § 103
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Ito. 
Regarding claim 2, Hirota does not teach the method of controlling an oxidation amount of Na as claimed.  However, Ito teaches that molten Na, prepared by liquefying Na, is circulated through a first state where the temperature is maintained at a first temperature and a second state where a temperature is maintained at a second temperature lower than the first temperature, whereby oxidized Na, contained in the molten Na, is removed in the second state, and the oxidation amount of Na is regulated by modifying the second temperature (see, e.g., Fig. 1 and ¶¶[0018]-[0050] of Ito as well as elsewhere throughout the entire reference which teach that solid Na is heated to a first and higher temperature which is sufficient to produce molten Na within a receiving tank (2); a pump (13) is then used to circulate the molten Na from a supply tank (3) through a circulation pipe (12) and through a cold trap (14) which is necessarily maintained at a second and lower temperature such that oxidized Na contained within the molten Na is removed; moreover, the temperature of the cold trap (14) necessarily modifies the amount of oxygen present in the Na by causing oxidized Na to solidify while Na itself remains molten).   
Regarding claim 3, Hirota does not teach that the second temperature is controlled in a range from 120°C to 300°C.  However, as noted supra with respect to the rejection of claims 1-2, in Fig. 1 and ¶¶[0018]-[0050], including specifically in ¶¶[0031]-[0033] and ¶[0036] Ito teaches that the cold trap (14) and heat insulating portion (15) provided around the circulation pipe (12) are preferably maintained at a temperature of 100 to 300 °C which is slightly above the melting point of 98 °C for Na, but below the melting point of 1,132 °C for Na2O; thus, from a viewpoint of energy efficiency, an ordinary artisan would readily recognize the desirability of maintaining the temperature of the cold trap (14) in the range of 100 to 300 °C while the filtration container (1), receiving tank (2), and/or supply tank (3) are at a higher temperature such that solidified sodium oxide may be separated from molten Na).  
Regarding claim 4, Hirota does not teach the circulation apparatus as claimed.  However, as noted supra with respect to the rejection of claims 1-3, Ito teaches that circulation of molten Na, performed for controlling the oxidation amount of Na and purity of Na, is conducted by a circulation apparatus (see, e.g., Fig. 1 and ¶¶[0018]-[0050] of Ito which teach the use of a circulation apparatus for the circulation of molten Na to control an oxidation amount and purity thereof),
wherein the Na circulation apparatus includes a circulation path for converting an Na material to liquid and causing the liquid to flow (see, e.g., Fig. 1 and ¶¶[0018]-[0050] which teach that a filtration container (1) supplies molten Na to a receiving tank (2) which is connected with and supplies filtered Na to a supply tank (3) via a connection pipe (4) and that Na within the supply tank (3) is returned to the receiving tank (2) via a pump (13) along circulation pipe (12)), and
wherein the circulation path includes an Na purity control section maintained at the second temperature and a pipe (see, e.g., Fig. 1 and ¶¶[0018]-[0050] which teach the use of connection pipes (4) and (12) and that the cold trap (14) is necessarily maintained at a second and lower temperature which, in one embodiment, may be in the vicinity of 100 to 300 °C such that oxidized Na and other impurities contained within the molten Na is removed).  
Regarding claim 5, Hirato does not teach that the Na circulation path includes a Na-storing section, and temperatures of the Na-storing section and the pipe are adjusted to be higher than the temperature of the Na purity control section.  However, as noted supra with respect to the rejection of claims 1-4, in Fig. 1 and ¶¶[0018]-[0050] Ito teaches that the circulation path includes a cold trap (14) where, in one embodiment, the temperature is maintained in the vicinity of 100 to 300 °C, and the Na contained within the receiving tank (2) and/or supply tank (3) are necessarily at a higher temperature than within the cold trap (14) in order to promote removal of impurities present within the molten Na).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Figure 1 and ¶¶[0046]-[0058] of U.S. Patent Appl. Publ. No. 2008/0223288 relates to a method of purifying a liquid Na catalyst by distillation of a Na source contained in a tray (132) by heating to a temperature of 650 °C or higher with a heater (133) followed by cooling to 100 °C by a cooling device (134) such that purified liquid Na can be transported to a heated holding container (142) by means of heated piping (139) for use during the growth of crystalline GaN by the flux method.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714